Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 1-11, 13-16 and 18-20, in the reply filed on August 2, 2022 is acknowledged.  Note that non-elected claim 12 is NOT dependent upon an allowed claim and that non-elected claim 17 is improperly dependent upon claim 14-16, as mentioned in the office action mailed on June 16, 2022.
Claims 12 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (US 4,395,427).
Fischer et al. (US 4,395,427) teaches an extruder assembly (figs. 1-5) comprising:
a rolling assembly 14;
an extrusion block 20 having a plurality of extruding ports 42, 43 that receive an extrudable material from the rolling assembly 14, and
a regulating mechanism 50 positioned within each extruding port of the plurality of extruding ports (edges 66 of plates 60, 62 of mechanism 50 are shown in each extruding port in figs. 3, 5), wherein the regulating mechanism 50 is operable with respect to the rolling assembly 14 to modify a flow of extrudable material through each respective extruding port (col. 2, line 10, to col. 6, line 11; plates 60, 62 are shifted to modify the effective flow area in each extruding port);
(Claim 2) wherein each regulating mechanism 50 is linearly operated within the respective extruding port (fig. 5; plates 60, 62 are linearly slidable toward or away from each other as shown by arrows 68);
(Claim 3) wherein operation of the regulating mechanism 50 adjusts a volume of the extrudable material that is delivered through the respective extruding port (col. 5, line 62, to col. 6, line 5; volume control).
	(Claim 4) wherein the regulating mechanism includes a plurality of flow regulators 60, 62 that are respectively positioned within the plurality of extruding ports (col. 3, lines 51-54; a variable restrictor means 50 for each extruding port);
(Claim 5) wherein each flow regulator of the plurality of flow regulators are selectively and independently operable within each respective extruding port (col. 5, lines 1-61; each flow regulator is capable of being adjusted selectively and independently by selectively and independently rotating its respective knob 108);
(Claim 6) wherein each flow regulator is controlled by a dedicated motor (col. 6, lines 20-24; servo motors);
(Claim 7) wherein each flow regulator is manually controlled by a corresponding manual assembly (col. 5, lines 1-30, manual knob 108; col. 6, lines 24-26, manual operation);
	(Claim 9) wherein the plurality of flow regulators are linearly operable through operation of a camming mechanism (col. 3, line 51, to col. 4, line 4; plates 60, 62 are linearly slidable through slots 52 a camming mechanism(col. 5, lines 1-30; pins 128 sliding in slots 130));
	(Claim 10) wherein each flow regulator of the plurality of flow regulators is a planar member (plates 60, 62) that includes a guide portion (portion of plates 60, 62 distal from each extruding port, which portion includes slots 130) that engages at least the camming mechanism (pins 128) (fig. 5; col. 5, lines 1-30); and
	(Claim 11) wherein the guide portion extends diametrically across the respective extruding port (figs. 3, 5; portions of plates 60-62 extend diametrically across each extruding port).
Allowable Subject Matter
Claims 13-16 and 18-20 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest:
an extruder assembly, as recited by claim 8, particularly wherein each flow regulator is operable between a less-volume position proximate the rolling assembly and a more-volume position distal from the rolling assembly; 
a regulating extruder assembly, as recited by claims 13-16, particularly including a plurality of flow regulators that are positioned along respective central axes of the plurality of extruding ports, respectively, wherein each flow regulator is selectively operable along the central axis of a respective extruding port and relative to the rolling assembly to modify a flow of the extrudable material through the respective extruding port; OR
a regulating extruder assembly, as recited by claims 18-20, particularly including a plurality of flow regulators that are positioned within the plurality of extruding ports, respectively, wherein each flow regulator is selectively operable along a central axis of a respective extruding port and relative to a nip point of the rolling assembly to modify at least one of a speed and density of the extrudable material exiting the respective extruding port.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744